         Case 1:21-cv-00796-RP Document 13-1 Filed 09/15/21 Page 1 of 1



                        THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

____________________________________
                                             §
UNITED STATES OF AMERICA,                    §
                                             §
                       Plaintiff,            §
v.                                           §
                                             §       Civil No. 1:21-cv-796
THE STATE OF TEXAS,                          §
                                             §
                       Defendant.            §



                             PROPOSED SCHEDULING ORDER

       In light of the United States’ Emergency Motion for a Temporary Restraining Order, the Court

issues the following schedule:

               a. State of Texas opposition is due Monday, September 20, 2021 at 12 p.m.

               b. A hearing on the United States’ Emergency Motion for a Temporary Restraining

                   Order or Preliminary Injunction is schedule on Tuesday, September 21, 2021 at

                   _______________.


Signed: _____________                        _______________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
